Citation Nr: 0900123	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  03-29 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to a compensable rating for bilateral pes 
planus prior to January 14, 2008.

2. Entitlement to a rating in excess of 10 percent for 
bilateral pes planus from January 14, 2008.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1960 to May 1980.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a June 2002 
rating decision of the San Diego, California Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran's 
claims file is now in the jurisdiction of the Reno, Nevada 
RO.  The case was previously before the Board in April 2006, 
when it was remanded for further development of the 
evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Board's April 2006 remand requested that the RO obtain 
complete records of treatment and evaluations from all 
sources identified by the veteran.  In a September 2006 VA 
Form 21-4142, Authorization and Consent to Release 
Information to VA, the veteran identified that he had 
received treatment from Dr. A. L. from 1992 to 2003.  In 
March 2007, the RO sent a letter to Dr. A. L. requesting 
these records.  In March 2007, Dr. A. L. responded that she 
had not treated the veteran since she left Dr. S. L.'s office 
and stated that his records would be with Dr. S. L.; she 
provided an address for Dr. S. L.  In the March 2008 
supplemental statement of the case (SSOC), the RO noted that 
it had received a negative response from Dr. A. L. in reply 
to its request for medical evidence.  The RO has not informed 
the veteran that Dr. A. L. indicated her records of treatment 
of the veteran may be located at Dr. S. L.'s office and that 
he could submit an authorization for VA to obtain these 
records.  Records from Dr. S. L.'s office (including any 
related records from Dr. A. L.) have not been associated with 
the claims file.  Notably, in an August 2008 statement, the 
veteran again stated that records from Dr. A. L. would 
support his claim.  Hence, these records may be pertinent to 
the veteran's claim and attempts to secure them from Dr. 
S. L. should be made.  A remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  As the RO has not complied with the April 2006 
remand instructions by securing reasonably identified 
treatment records, a further remand is necessary to secure 
these pertinent treatment records.  

The most recent pertinent private treatment records that have 
been associated with the claims file are from May 2006.  
Hence, the RO should also ask the veteran if he has received 
more recent treatment for bilateral pes planus.  Since the 
records being requested may reveal treatment for the 
veteran's bilateral pes planus since the January 14, 2008 VA 
examination, the rating from that date is inextricably 
intertwined with the rating prior to January 14, 2008 and 
must be deferred and reconsidered on remand.  

Accordingly, the case is REMANDED for the following:

1.	The RO should inform the veteran of Dr. 
A. L.'s March 2007 response regarding 
treatment records and should ask him to 
provide a release for records from Dr. 
S. L.  The RO should also ask the veteran 
if he has received any recent treatment 
for bilateral pes planus (from May 2006) 
and, if so, ask him to provide releases 
for these records.  The RO should obtain 
complete records of all such treatment and 
evaluation from all sources identified by 
the veteran.  If such records are 
unavailable, an explanation should be 
incorporated in the claims file.

2.	If, and only if, the records obtained 
pursuant to the above remand instruction 
suggest any change in the veteran's 
bilateral pes planus, then the RO should 
schedule the veteran for an examination to 
evaluate the current severity of his 
bilateral pes planus.

3.	The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate SSOC and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These 
claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).     

